Citation Nr: 1534929	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post right leg fracture with residuals.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent for status post left (major) arm fracture with residuals.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2012, the Veteran and his wife testified at an RO hearing before a Decision Review Officer (DRO); a transcript of that hearing has been associated with the record.  

This matter was previously before the Board in March 2014 and February 2015, at which times they were remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the Board notes that the February 2015 remand directed the AOJ to schedule the Veteran for VA examinations of his right leg, right knee, and left arm disabilities.  Furthermore, if the Veteran failed to report to the scheduled examinations, the AOJ was directed to associate with the claims file any notice sent to the Veteran which included the date and time of the scheduled examination.  The Veteran was scheduled for a VA examination in May 2015; however, he failed to report for the scheduled examination.  The Board finds that the claims file does not contain the notice sent to the Veteran of the scheduled examination.  Thus, remand is required to reschedule the Veteran for VA examination(s) of his right leg, right knee, and left arm and provide proper notice of such examination(s) to the Veteran.  

Furthermore, the AOJ was directed to obtain VA treatment records dated since September 2013.  No such records have been associated with the claims file, and there is no indication that an attempt to do so was made.  Thus, on remand, the AOJ should associate with the claims file any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his right leg, right knee, and left arm disabilities and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for VA examination(s) of his right leg, right knee, and left arm to assess the severity of the service-connected residuals associated with the right leg and left arm fractures and degenerative joint disease of the right knee.  The examiner(s) should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right leg, left arm, and right knee disabilities.  

If pain on motion is observed, the examiner(s) should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Any opinion expressed must be accompanied by supporting rationale.  

4.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copies of any correspondence referencing the date and time of the examination(s) sent to the Veteran.  All attempts to notify the Veteran of the scheduled examination(s) must be associated with the claims file.  

5.  After the above development is completed, re-adjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




